Case 3:19-cv-01537-BEN-JLB Document 108 Filed 02/24/21 PageID.10112 Page 1 of 3



   1   XAVIER BECERRA
       Attorney General of California
   2   State Bar No. 118517
       MARK R. BECKINGTON
   3   Supervising Deputy Attorney General
       State Bar No. 126009
   4   JOSE A. ZELIDON-ZEPEDA
       Deputy Attorney General
   5   State Bar No. 227108
       PETER H. CHANG
   6   Deputy Attorney General
       State Bar No. 241467
   7   JOHN D. ECHEVERRIA
       Deputy Attorney General
   8   State Bar No. 268843
        455 Golden Gate Avenue, Suite 11000
   9    San Francisco, CA 94102-7004
        Telephone: (415) 510-3479
  10    Fax: (415) 703-1234
        E-mail: John.Echeverria@doj.ca.gov
  11   Attorneys for Defendant
  12                    IN THE UNITED STATES DISTRICT COURT
  13                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  14                                      CIVIL DIVISION
  15
  16   JAMES MILLER, et al.,                         3:19-cv-01537-BEN-JLB
  17                                   Plaintiffs, RESPONSE TO PLAINTIFFS’
                                                   OBJECTIONS TO DEFENDANTS’
  18               v.                              EVIDENCE AND TRIAL
                                                   EXHIBITS
  19   CALIFORNIA ATTORNEY
       GENERAL XAVIER BECERRA,                   Courtroom:            5A
  20   et al.,                                   Judge:                Hon. Roger T. Benitez
                                                 Trial Date:           February 3, 2021
  21                                 Defendants. Action Filed:         August 15, 2019
  22
  23
  24
  25
  26
  27
  28
              Response to Plaintiffs’ Objections to Defendants’ Evidence and Trial Exhibits
                                       (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 108 Filed 02/24/21 PageID.10113 Page 2 of 3



   1          Defendants hereby request that the Court disregard Plaintiffs’ Objections to
   2   Defendants’ Evidence and Trial Exhibits (Dkt. 107), filed on February 24, 2021.
   3          In accordance with Federal Rule of Civil Procedure 26(a)(3)(A) and Local
   4   Rule 16.1(f)(2)(c), Defendants served their pretrial disclosures, including an
   5   identification of each exhibit that Defendants intended to offer at trial, on
   6   November 18, 2020. See Defs.’ Exhibit List (Dkt. 65-2). Each of the exhibits to
   7   which Plaintiffs object was listed in Defendants’ Exhibit List. Under Federal Rule
   8   of Civil Procedure 26(a)(3)(B), any objections to Defendants’ exhibits, other than
   9   objections based on Federal Rules of Evidence 402 and 403, were due within 14
  10   days of service—no later than December 2, 2020. The Court did not set an
  11   alternative deadline for objections, nor have Plaintiffs shown any good cause for
  12   failing to comply with the deadline for serving objections. See Fed. R. Civ. P.
  13   26(a)(3)(B) (“An objection not so made . . . is waived unless excused by the court
  14   for good cause.”).
  15          Pursuant to Federal Rule of Civil Procedure 26(a)(3)(B), the Court should
  16   disregard Plaintiffs’ objections (Dkt. 107).1
  17   Dated: February 24, 2021                              Respectfully Submitted,
  18                                                         XAVIER BECERRA
                                                             Attorney General of California
  19                                                         MARK R. BECKINGTON
                                                             Supervising Deputy Attorney General
  20                                                         JOSE A. ZELIDON-ZEPEDA
                                                             PETER H. CHANG
  21                                                         Deputy Attorneys General
  22
                                                             s/ John D. Echeverria
  23
                                                             JOHN D. ECHEVERRIA
  24                                                         Deputy Attorney General
                                                             Attorneys for Defendants
  25
  26            1
                In addition to being procedurally defective, Plaintiffs’ objections lack merit.
       Defendants reserve the right to provide additional, substantive responses to
  27   Plaintiffs’ objections.
  28   SA2019104420/42569539.docx
                                                           2
                    Response to Plaintiffs’ Objections to Defendants’ Evidence and Trial Exhibits
                                             (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 108 Filed 02/24/21 PageID.10114 Page 3 of 3




                                    CERTIFICATE OF SERVICE

  Case Name:        James Miller et al. v. Xavier Becerra, et al.
  Case No.          3:19-cv-01537-BEN-JLB

  I hereby certify that on February 24, 2021, I electronically filed the following documents with
  the Clerk of the Court by using the CM/ECF system:
   RESPONSE TO PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’
   EVIDENCE AND TRIAL EXHIBITS
  I certify that all participants in the case are registered CM/ECF users and that service will be
  accomplished by the CM/ECF system.
  I declare under penalty of perjury under the laws of the State of California and the United States
  of America the foregoing is true and correct and that this declaration was executed on February
  24, 2021, at San Francisco, California.


                  Robert Hallsey                                    /s/ Robert Hallsey
                    Declarant                                            Signature

  SA2019104420
  42569535.docx
